Title: To Thomas Jefferson from Joseph Jones, 28 February 1784
From: Jones, Joseph
To: Jefferson, Thomas


        
          Dr. Sr.
          Spring Hill 28th. Febry 1784
        
        I have yours of the 2d. inst. by Col. Monroes Adam. I lament his not returning accompanied with the means of relief having heretofore experienced the disagreeable as well as disgracefull predicament in which the Gentlemen of the Delegation are placed for want of remittances from the State. It is to be hoped you have received the small supply the Treasurer mentions to me he had lately forwarded and that he will very soon be able to furnish a more ample succour. He has sent me an order for what cash may have been collected by the Sheriffs of Spotsa. [Spotsylvania] and King George of the current Taxes. I will obtain what I can under this order and forward it for your relief. As yet the Sheriffs have done little owing to the severity of the season, which, instead of abating, is to-day and was yesterday as cold as almost any time in the winter, and the River, which had opened a little in particular places, again blocked up.
        Knowing that instructions had been given our Commissioners on the subject of British debts and uninformed what had been the issue of the Propositions, I supposed Congress might still have it in contemplation to move in that matter. I apprehended the British claim upon America was more than could be discharged by prompt payment and concluded time for payment indispensably necessary. To judge what time was necessary, a knowledge of the amount of the demand appeared to me a pre-requisite; besides it seemed to me  to be the most proper course to conduct this business by negociation between the Creditors and Debtors or the State in behalf of the Debtors and that the sooner some steps for this purpose were adopted the better. In consequence of these reflections I had prepared a motion the last session of assembly to be offered the House calculated to obtain information as to the debt as well as to feel the pulse of the B. Creditors as to periodical payments. The departure of some of the principal Members and the thinness of the House at the close of the session deterred me from offering as it was a proposition of such importance. I am well satisfied the magnitude of the debt and the impracticability of speedy payment will authorise ex parte measures without subjecting us to the imputation of violating the Treaty and perhaps themselves of equal measure to all our Creditors the most eligible. Yet addition of interest of the Debt during the war is a great increase of it if we are liable to pay it. Would not the mode of negociating with the Creditors be the best to get rid of that difficulty for it is very probable from all I can hear the Creditors at least many of them would prefer to secure the principal due when the separation took place than claim interest during the War. The debts contracted within the State have near the whole of them been settled and Mortgages and bonds taken by the factors at the commencement of the contest so that a small part only rests on simple contract. I thought with you and am yet inclined to that opinion (tho’ I confess I do not openly espouse it) that the stipulations of the Treaty subjected us to pay the interest. Inclining as I do to the opinion I yet have my doubts. Could British subjects after the separation claim and recover their debts of our Citizens? If they could not, how comes it that a dead debt revived by the Treaty should gather interest during its death or suspension. I speak not here of the moral obligation to pay. Altho’ I applaud your Sentiments respecting confiscated property and when I get sufficient information of facts respecting the state of that business may be disposed to be generous yet at present I own I feel little propensity to be so. My inquiry respecting the undisposed confiscations had for its object the more effectually bringing about an accommodation of the payment of the British debts and is not intended by me for any other purpose unless circumstances as yet unknown to me shall alter my Sentiments. I think the information from our commissioners of the transactions of the negociation gave us reason to think the British Commissioners expect no fruits from the recommendation of Congress. Old Franklin overpowered them on the question by a candid offer to go into a fair settlement of the  account which was declined. As soon as I receive the Treasurers account of the confiscated property I will inform you of it. Your letter to Capt. Keys which went to Buchannan in Richmond is returned by my Servant. I have sent it to Maury to be forwarded to Madison who will take care of it. I fear you will be puzzled to read my bad writing. It is really so cold I can scarcely hold the pen. with much esteem I am Dr Sr. yr. obt Servt.‘
        
          Jos: Jones
        
      